Citation Nr: 0638910	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for progression to total blindness due to treatment at a VA 
facility from April 1992 to June 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and September 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for 
progression to total blindness as a result of treatment at a 
VA facility from April 1992 to June 1992.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran's progression from "legal blindness" to total 
blindness was not the result of or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or surgical care in connection with the 
treatment received from April 1992 to June 1992, nor was it 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151, for progression to total blindness due to treatment at 
a VA facility from April 1992 to June 1992, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004); 38 C.F.R. § 3.361 (effective September 2, 2004); 38 
C.F.R. § 17.32 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his defective vision progressed to 
total blindness as a result of treatment provided at a VA 
facility from April 1992 to June 1992.  



I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In an April 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  In addition, the veteran 
was advised, by virtue of a detailed October 2003 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

Finally, the Board once again emphasizes that VA must also 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the present 
case, the evidence includes the service medical records, VA 
medical records, private medical records, and written 
statements and testimony from the veteran.  In addition, the 
Board obtained an independent medical opinion in September 
2006 on the veteran's behalf.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In the December 2006 brief, the appellant's representative 
claimed that if the veteran's claim is not granted, the Board 
must determine whether medical quality assurance records 
exist for the veteran and remand for the RO to obtain any 
such records.  The VA's medical quality-assurance program 
consists of systemic health care reviews carried out by or 
for VA for the purpose of improving the quality of medical 
care or improving the utilization of health care resources in 
VA medical facilities.  Such data may relate to the 
structure, process or outcome of health care provided by VA.  
See 38 U.S.C.A. § 17.500(c) (2006).  Under 38 U.S.C.A. § 5705 
(West 2002) records created as part of the medical quality-
assurance program are confidential and access is limited.  
The regulations at 38 C.F.R. §§ 17.500-17.511 (2006) explain 
the provisions for maintaining confidentiality and limit 
access to the documents.  

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Part IV, Chapter 22, paragraph 3 (recently converted to M21-1 
MR, IV, 22.03b, iv.ii.1.A.3.g-i), pertaining of the 
development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records may contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public, except 
in narrowly defined circumstances.  

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (West 2002) (the Board is 
bound in its decisions by the regulations of the department 
and instructions of the Secretary).

Records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants.  Redisclosure of the quality assurance records of 
documents is prohibited by 38 C.F.R. § 17.510 (2006).  The 
Board in this decision therefore notifies the appellant that 
the RO is prohibited from obtaining quality assurance 
records.  38 C.F.R. § 3.159(e) (2006).  The appellant may, 
however, himself request the records from VA.  38 C.F.R. § 
17.509 (2006).

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality 
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

II.  38 U.S.C.A. § 1151 claims - generally

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in July 
2001, after the effective date of the revision, and thus the 
current version of the law applies.  VAOPGCPREC 40-97.

Effective for claims filed on or after October 1, 1997, under 
section 422(a) of Public Law 104-204, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated (to replace 38 C.F.R. § 3.358) for claims filed 
as of October 1, 1997.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  (emphasis 
added)

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The medical evidence in this case reflects that the veteran 
became "legally blind" by 1987.  In April 1992, the veteran 
entered the Western Blind Rehabilitation Center, a VA 
facility.  At the time he entered the rehabilitation center 
in April 1992, it was noted that the veteran's vision in the 
right eye was "no light perception" due to previous trauma.  
Vision in the left eye at that time was hand motions at 12 
inches with end-stage glaucoma, evidence by advanced optic 
nerve head cupping on the right.  During his rehabilitation 
course, the veteran was prescribed a new medication, which he 
believed was for treatment of his hypertension.  The 
veteran's vision further deteriorated during the course of 
his rehabilitation to the point of "total darkness" by the 
time he was discharged in June 1992.  

The veteran maintains that the aforementioned prescription 
was negligently prescribed, such that he became totally blind 
during the rehabilitation course.  

In an expert opinion, obtained by the Board in September 
2006, the Chief of Ophthalmology at a VA Medical Center 
(hereinafter referred to as "medical expert") determined 
that the veteran's eye pressure became elevated during the 
course of his stay at the rehabilitation center in April 
1992, based on a review of the medical evidence of record.  
The medical expert further explained that the veteran was 
given a trial of Diamox tablets to lower the eye pressure.  
Due to syncopal episodes, it was felt that the Diamox may 
have contributed to the episodes of syncope with the decrease 
in blood pressure.  Therefore, the veteran was continued on 
the topical drops consisting of pilocarpine and a beta 
blocker in the left eye.  The medical expert specifically 
indicated that the veteran's eye pressure did thereafter 
lower nicely.  The medical expert further noted that the 
veteran eventually lost the limited sight in his left eye and 
over the ensuing few months, he lost his vision completely 
with no light perception acuity in both eyes.  

The medical expert noted that, unfortunately, the veteran had 
advanced glaucoma in his left eye and despite the best 
efforts of the doctors to lower the eye pressure medically, 
he lost the last bit of vision that he had left.  The medical 
expert opined that it was highly unlikely that the actions of 
the doctors adding medications to lower the eye pressure 
caused his progression to complete blindness.  In fact, the 
medical expert noted that it was more likely that the high 
pressure that he had when he was first seen at the 
rehabilitation facility is what finally compromised the last 
few nerve fibers that were left in his optic nerve in the 
left eye.  The medical expert further opined that the 
veteran's blindness was more likely related to inadequate 
glaucoma control prior to his enrollment in the blind 
rehabilitation program, rather than any intervention that was 
made at that time to better control his high intraocular 
pressure.  As such, the medical expert concluded that it was 
highly unlikely that the actions by the physicians involved 
in the care of the veteran between April and June 1992 
contributed to the point of total blindness.  Additionally, 
the medical expert opined that it was highly likely that the 
natural progression of the veteran's severe end-stage 
glaucoma was the major factor in eventual total blindness 
during this period of time.  

The record does not contain any opinion to the contrary.  

In sum, the medical expert explained that the veteran's 
progression to total blindness likely began due to inadequate 
glaucoma control prior to entry into the rehabilitation 
program.  Additionally, the medication which was prescribed 
to the veteran during his rehabilitation course was not 
prescribed for his hypertension; but rather, it was given to 
lower his eye pressure, as an attempt to stop the progression 
to total blindness.  

The Board does not doubt the veteran's sincere belief that he 
progressed to total blindness as a result of medications 
and/or treatment received between April 1992 and June 1992 at 
a VA facility.  Nevertheless, as the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on the issue of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's progression to total blindness was caused 
as a result of treatment at a VA facility between April 1992 
and June 1992.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for progression to total 
blindness as a result of negligent treatment at a VA facility 
between April 1992 and June 1992 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


